Citation Nr: 1742273	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  12-02 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for left knee disability and residual scars, status post arthroscopic surgery.

3.  Entitlement to service connection for bilateral foot condition (pes planus).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served active duty in the U.S. Navy from March 1968 to March 1972 and in the reserves from May 1985 to October 2008.

This case comes before the Board of Veteran's Appeals (Board) on appeal from August 2010 and October 2011 rating decisions by the Department of Veteran Affairs (VA) Regional Office (RO) in Denver, Colorado.  The RO's August 2010 rating decision denied the Veteran's claim for a bilateral foot condition (pes planus) and the October 2011 rating decision denied the Veteran's claim for bilateral hearing loss and a left knee condition with residuals.  The Veteran filed notices of disagreement in May 2011 and October 2011, to contest the RO's denials.  

In May 2017, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The issue of entitlement to a bilateral foot condition (pes planus) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  Based on the preponderance of the evidence, the Veteran has sensorineural hearing loss caused by his active duty service.

2.  The evidence of record shows that the Veteran has a left knee condition related to active duty training and residual scars from arthroscopic surgery to treat the knee condition.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.            38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for service connection for a left knee condition and residual scars have been met.  38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.                      38 U.S.C.. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014);                          38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.

Merits of the Service Connection Claim

The Veteran asserts that he has bilateral hearing loss and a left knee condition with residual scarring that is related to service and active duty training.

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Additionally, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303(d). 

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a) (2016).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau at 1376-77.

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Federal Circuit recognizes that the Board has an inherent fact-finding ability.  Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001); see also 38 U.S.C. § 7104(a).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Bilateral Hearing Loss

Under 38 C.F.R. § 3.385, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500 - 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  In the June 2017 C&P audiometric exam, the Veteran's pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
45
LEFT
20
15
10
15
35

Additionally, the Veteran's Maryland CNC speech recognition score was 96% for his right ear and 90% for his left ear.  Therefore, the audiometric examination illustrates that the Veteran has bilateral hearing loss.  Moreover, the examiner opined that the Veteran's hearing loss is at least as likely as not caused by or a result of an event in military service.  The examiner reasoned that the Veteran's noise exposure include military noise from marine artillery in Vietnam.  Likewise, he was exposed to thirty years of military noise from active service and the reserves, including combat noise exposure.  
Accordingly, as the preponderance of the lay and medical evidence is in support of the Veteran's claim, the Veteran's claim of entitlement to service connection for bilateral hearing loss is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Knee Condition and Residual Scar

Here, the evidence shows that the Veteran has a left knee condition.  Specifically, the Veteran was diagnosed with a left knee meniscal tear in July 2016.  See May 2017 Private Medical Treatment records.  The Veteran contends that he injured his knee during active duty training in the reserves in 1985.  The reserve treatment records show that the Veteran was treated for left knee injury while running.  He was treated for subluxation of the left knee.  See July 2010 C&P examination.  The Veteran gave these details during his May 2017 hearing, and the undersigned Veteran's Law Judge found the Veteran to be competent and credible.  Moreover, the Veteran submitted buddy statements from Mr. C.B. and Dr. W.R.  See May 2017 Buddy Statements.  Both those statements support the Veteran's contention that he injured his knee during a training exercise in the reserves.  Likewise, the July 2010 examiner indicated that the Veteran reported injuring his left knee in 1985 and underwent arthroscopic shaving debridement of chondromalacia of the medial compartment and patellofemoral joint in January 2008.  Thus, the Veteran meets the first criteria of service connection, with his current diagnosis and the second criteria of an in-service occurrence.  Lastly, the July 2010 examiner provided a nexus opinion on whether the Veteran's knee condition is related to his in-service injury.  The examiner opined that the Veteran's left knee condition is at least as likely as not related to the several medical entries for treatment for knee pain while serving in the Naval Reserve.  The examiner reasoned that the Veteran had multiple visits for left knee condition during active duty training and it is usual for this type of knee injury to give recurrent chronic knee symptoms.  

Furthermore, the Veteran contends he has a residual scar from his knee surgery.  During the July 2010 examination, the examiner indicated that the Veteran has surgical scars with the same general characteristics.  The scars are deep, without evidence of underlying soft tissue loss, with deep tissue disruption considered equal in size to the overlying skin scar.  The scars did not induce any limitation of motion.  The scars appeared smooth without inflammation, ulceration (no skin breakdown), were pigmented throughout, and had no gross asymmetry, distortion of features, or disfigurement.  The scars measured 6 mm by 2mm.  The scars were a result of the Veteran's surgery for his left knee condition, thus the elements of service connection are met.

Accordingly, as the preponderance of the lay and medical evidence is in support of the Veteran's claim, the Veteran's claim of entitlement to service connection for left knee condition and residual scar is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for a left knee condition and residual scar is granted.  


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim for service connection for a bilateral foot condition, so that every possible consideration is afforded.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

Here, in an October 2002 service treatment record, the Veteran was diagnosed with asymptomatic pes planus.  Likewise, in an April 2011 podiatry consult, the Veteran stated that he has flat feet and is experiencing pain in the balls of his feet and in the arches.  The Veteran stated that the pain is constant and is worse with weight bearing.  Moreover, in the May 2017 private medical record, the podiatrist opined that the Veteran's pes planus was not congenital and believed that his military service had a direct negative influence on his foot position and stability inducing a flat foot.  As discussed above, a medical examination and opinion is necessary where the competent medical evidence shows a current diagnosis, establishes that the Veteran suffered an injury or event in service, and indicates that the claimed disability may be associated with that in service event or injury.  Therefore, as those factors are met in this instance, a remand is necessary to obtain a medical examination and opinion as to the etiology of the Veteran's foot condition.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and associate the records with the claims file.  All attempts to obtain these records must be documented in the claims file.

2.  Only after all available records have been associated with the electronic claims file, the Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his claimed foot condition and their relationship, if any, to the Veteran's military service.  The entire record, to include a copy of this Remand, must be made available to and be reviewed by the examiner(s), and the examiner(s) must specifically acknowledge receipt and review of these materials in any reports generated.  Any indicated evaluations, studies, and tests should be conducted.  

Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

(a) Whether it is at least as likely as not (a probability of 50 percent or greater) that any current foot condition had its onset during the Veteran's active service or active duty training in the Reserves.

The examination report should reflect consideration of the Veteran's documented medical history and lay assertions.  Specifically, the examiner should take into account the Veteran's contentions during his hearing on when his foot condition began and why, and the October 2002 treatment record, which is the first record that diagnosed a foot condition.

A complete rationale must be provided for any opinion(s) expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

3.  Then readjudicate the claim on appeal in light of this and all other additional evidence.  If the claims remain denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them opportunity to respond before returning the appeal to the Board for further appellate consideration.



The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


